DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 11/03/2020. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. RU 2019139628, filed on 12/05/2019.
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 11/3/2020, 02/18/2021, 06/03/2021, and 9/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Vincent et al. (US 9,223,972; Hereinafter “Vincent”) in view of Kenyon et al. (US 2020/0302058; Hereinafter “Kenyon”). However, none of Vincent and Kenyon teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1 and 17. For example, none of the cited prior art teaches or suggest the steps of “parsing, by the processor, the at least one function to identify therein at least one function command; generating, by the processor, for each one of the plurality of functions associated with the given software, a respective function identifier, a given function identifier associated with the at least one function being generated based on each of the at least one function command; aggregating, by the processor, respective function identifiers of the plurality of functions associated with the given software, thereby generating an aggregated array of function identifiers associated with the given software; applying, by the processor, at least one classifier to the aggregated array of function identifiers to determine a likelihood parameter indicative of the given software being affiliated to a respective target software, the at least one classifier having been trained for determining an affiliation to the respective target software; in response to the likelihood parameter being equal to or greater than a predetermined likelihood parameter threshold: identifying the given software as being affiliated to the respective target software; storing data indicative of the given software in a database of affiliated software; and using the data indicative of the given software for further determining affiliation to the respective target software.” As a result, the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437